Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application 17/298,069 filed May 28, 2021.
Claims 1-8 and 10-18 are pending.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on November 18, 2019 (PCT/CN2019/119187) and November 29, 2018 (China 201811446857.0).

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated May 28, 2021 and December 3, 2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609, a copy of the PTOL-1449 initialed and dated by the examiner is attached to the office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. During examination proceedings, claims are given their broadest reasonable interpretation consistent with the specification. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989). The instant specification defines “computer-readable storage medium” in an open ended manner (i.e. “not limited to”) “The computer-readable storage medium may be, for example, but is not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device, or any combination of the above” [0118]; an open ended definition of “computer-readable storage medium” is reasonably construed to encompass non-statutory subject matter. The examiner recommends adding the term “non-transitory” to distinguish between statutory and non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over “iTunes for Beginners” by Hannah Williams (publicly accessible November 5, 2013), hereinafter referred to as Williams in further view of Mackenzie et al. (US Publication 20130007617A1).

    PNG
    media_image1.png
    423
    640
    media_image1.png
    Greyscale

Figure 1 – Screenshot of iTunes shown on page 12
Regarding claim 1, Williams teaches a method for jumping a page display location, comprising:
displaying a multimedia playlist on a page, the multimedia playlist comprising multiple multimedia items (Highlight the song(s) you wish to add and then drag and drop it on your playlist under the Playlists tab on the sidebar)(page 12; an exemplary playlist including multiple media items is shown in Figure 1 above);
initiating to play the multimedia items in the multimedia playlist according to a preset playing trigger condition (Once you have finished compiling your playlist, press the Play icon to listen)(page 12).
Williams differs from the claim in that Williams fails to teach acquiring a location jump request, determining currently playing multimedia item in the multimedia playlist, wherein the currently playing multimedia item is one of the multimedia items in the multimedia playlist, and jumping the page display location to a location of the currently playing multimedia item in the multimedia playlist. However, acquiring a location jump request, determining currently playing multimedia item in a multimedia playlist, wherein the currently playing multimedia item is one of multimedia items in the multimedia playlist, and jumping a page display location to a location of the currently playing multimedia item in the multimedia playlist is taught by Mackenzie (While the current song is playing, the user can navigate within the media player 100 … to browse different views such as ... Artists, Playlist, etc. ... a selection context display input is provided by a navigation button 140, as shown, that provides a shortcut to the context in which the current song was previously selected ... As shown in FIG. 3, when the navigation button 140 is pressed a media selection portion in a second display portion 150 may be shown ... That is, the song selection context that was presented in the first browser display portion 120 identifying song information 122, at the time of selection to the playback queue or playlist of the currently playing song ...the selection context can be any of a Playlist, or a list of All Songs, Albums, Artists, etc.)([0024], [0025], [0026], and [0027]; Figure 3 – an exemplary embodiment of a user requesting a location jump and jumping a display to a location of a currently playing song in a currently playing playlist is shown). The examiner notes Williams and Mackenzie teach a method for controlling multimedia playback. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying of Williams to include the acquiring, determining, and jumping of Mackenzie such that the method allows for user input of a jump request and in response to the request jumps to a location of a currently playing multimedia item in a currently playing playlist. One would be motivated to make such a combination to provide the advantage of improving multimedia player navigation.
Regarding claim 4, Williams-Mackenzie teach the method for jumping a page display location according to claim 1, wherein a location jump button is provided on the page, and wherein acquiring the location jump request further comprises:
receiving a trigger operation of a user on the location jump button; and
generating the location jump request (Mackenzie - As shown in FIG. 3, when the navigation button 140 is pressed a media selection portion in a second display portion 150 may be shown below the playback bar 130 providing selection context ribbon 152 for the currently playing song (media item))([0026]; Figure 3 – a jump in response to a trigger operation (i.e. user selection of a button) is shown).
Regarding claim 5, Williams-Mackenzie teach the method for jumping a page display location according to claim 4, further comprising:
setting the location jump button at a fixed location on the page; or
adjusting the location jump button according to the display content on the page (Mackenzie - As shown in FIG. 2, once initial song selections have been made and a current song is playing ... playback bar 130 a selection context display input is provided by a navigation button 140)([0025]; Figure 2 - a fixed location of a jump button is shown).
Regarding device claim 10, the claim generally corresponds to method claim 1, and recites similar features in a device manner; therefore, the claim is rejected under similar rational. 
Regarding computer-readable storage medium claims 11, 14, and 15, the claims generally corresponds to method claims 1, 4, and 5, respectively, and recites similar features in a computer-readable storage medium manner; therefore, the claims are rejected under similar rational. 

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, Mackenzie in further view of Cho (US Publication 20060269230A1).
Regarding claim 2, Williams-Mackenzie teach the method as applied above, Williams-Mackenzie differs from the claim in that Williams-Mackenzie fails to teach tagging a multimedia item initiated to be played as the currently playing multimedia item (i.e. a play flag) and determining the currently playing multimedia item according to whether each multimedia item in the multimedia playlist is tagged (i.e. comparing play flags). However, tagging a play flag for a currently playing multimedia item and comparing play flags of multimedia item in a multimedia playlist is taught by Cho (the microcomputer 14 sets an identifier (for example, a play flag “Play_Flag”) of one or more bits indicating whether or not the corresponding piece of audio music has been played ... play flag is set to “1” for each piece of audio music that has already been randomly selected and played. The piece of audio music with the play flag “1” is then excluded from a range of random selection targets)([0027]). The examiner notes Williams, Mackenzie, and Cho teach a method for controlling multimedia playback. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the jumping of Williams-Mackenzie to include the tagging and determining of Cho such that the method tags a currently playing multimedia and determines currently playing multimedia by comparing play tags. One would be motivated to make such a combination to provide the advantage of rapidly identifying played multimedia items.
Regarding claim 3, Williams-Mackenzie teach the method for jumping a page display location according to claim 2, wherein tagging the multimedia item initiated to be played further comprises:
modifying a value of a status tag bit of the multimedia item initiated to be played to tag the multimedia item initiated to be played; or 
recording identification information of the multimedia item initiated to be played to tag the multimedia item initiated to be played (Mackenzie - storing in the memory a selection context in which each of a plurality of media items to be played by the media player was selected for playback)([0018]).
Regarding computer-readable storage medium claims 12 and 13, the claims generally corresponds to method claims 2 and 3, respectively, and recites similar features in a computer-readable storage medium manner; therefore, the claims are rejected under similar rational. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, Mackenzie in further view of Huang et al.  (US Publication 20160103606A1).
Regarding claim 6, Williams-Mackenzie teach the method as applied above, Williams-Mackenzie differs from the claim in that Williams-Mackenzie fails to teach adjusting the location of a button by detecting effective content area of the displayed content and setting the location of the button in an area which does not overlap the effective content area. However, adjusting a location of a button by detecting effective content area of displayed content and setting the location of the button in an area which does not overlap the effective content area is taught by Huang (activates a virtual button (Step S302), and the positioning module 120 detects each interactive object displayed on the display frame so as to obtain an object region occupied by the interactive objects (Step S304) ... the determination module 130 would determine whether a non-object region satisfies a first predetermined condition ... exists sufficient space in the region outside the interactive objects to display the virtual button such that the virtual button does not overlap with any of the interactive objects ... When the determination module 130 determines that the non-object region includes the first allowable positions (i.e., the non-object region satisfies the first predetermined condition), the displaying module 140 would display the virtual button at a position among the first allowable positions)([0045], [0046], and [0047]). The examiner notes Williams, Mackenzie, and Huang teach a method for displaying buttons in a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying of Williams-Mackenzie to include the adjusting and setting of Huang such that the method adjusts a location of a button to ensure the buttons does not overlap an effective content area. One would be motivated to make such a combination to provide the advantage of allowing a user to smoothly operate each interactive object in an optimized manner.
Regarding computer-readable storage medium claim 16, the claims generally corresponds to method claim 6, and recites similar features in a computer-readable storage medium manner; therefore, the claim is rejected under similar rational. 

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Williams, Mackenzie in further view of Kolb (US Publication 20120192108A1).
Regarding claim 7, Williams-Mackenzie teach the method as applied above, Williams-Mackenzie differs from the claim in that Williams-Mackenzie fails to teach displaying the button upon detection of a preset trigger operation. However, displaying a button upon detection of a preset trigger operation is taught by Kolb (presence-sensitive screen 4 may be programmed by computing device 2 to display graphical content. Graphical content, generally, includes ... buttons ... the computing device only detects input in the presence-sensing region and substantially at the boundary (60) ... displaying, at the presence-sensitive screen, a group of graphical menu elements positioned substantially radially outward from the second location, responsive to receiving the first user input)([0024] and [0052]). The examiner notes Williams, Mackenzie, and Kolb teach a method for displaying buttons in a user interface. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the displaying of Williams-Mackenzie to include the displaying of displaying of Kolb such that the method displays a jump button upon detection of a preset trigger. One would be motivated to make such a combination to provide the advantage of efficiently using user interface real estate by dynamically generating a jump button.
Regarding claim 8, Williams-Mackenzie-Kolb the method for jumping a page display location according to claim 7, wherein the preset trigger operation comprises one of up-sliding, down-sliding, left-sliding or right-sliding (Kolb - The first motion gesture may be a horizontal swipe gesture)([0027]).
Regarding computer-readable storage medium claims 17 and 18, the claims generally corresponds to method claims 7 and 8, respectively, and recites similar features in a computer-readable storage medium manner; therefore, the claims are rejected under similar rational. 

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for jumping a display to a location when playing multimedia.
5506951
6778192B2
20140075308A1
20150248272A1
20150277737A1
20170024119A1
20190025993A1
Why isn't the current song that's playing highlighted?
Shortkey to jump to the current playing song
Jump to currently playing track in a playlist
Keyboard Shortcuts for iTunes!
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/Primary Examiner, Art Unit 2145